DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1 and 15, claiming a dishwasher comprising: a wash tub, a fluid supply configured to supply fluid to the wash tub, an imaging device configured to capture images in the wash tub, a controllably-movable sprayer in fluid communication with the fluid supply, and a controller coupled to the imaging device and the controllably-movable sprayer, the controller configured to control the imaging device to capture one or more images of an object in the wash tub or a plurality of zones in the wash tub and to control the controllably-movable sprayer to spray fluid onto the object within a plurality of positions thereof corresponding to one or more boundaries or to perform concurrent wash operations in the plurality of zones using different wash cycle configurations for the plurality of zones determined from the captured one or more images.
The closest prior art of record is that of U.S. Patent Application Publication No. 20160324396 to Hong et al. (Hong).  Hong teaches a dishwasher comprising a wash tub, a fluid supply, an ultrasonic detector or light detector with generates an image of the rack and compares said image to a reference image, and then controls at least one of an at least one spray part and a vane based on the generated position information.  Hong does not teach the controller is configured to control the imaging device to capture one or more images of an object in the wash tub or a plurality of zones in the wash tub and to control the controllably-movable sprayer to spray fluid onto the object within a plurality of positions thereof corresponding to one or more boundaries or to perform concurrent wash operations in the plurality of zones using different wash cycle configurations for the plurality of zones determined from the captured one or more images.
The advantages of the current invention over that of the prior art to Hong are subtle, yet significant.  First, the current invention defines, teaches, and is enabled for the imaging device to be that of a camera.  A camera should be capable of providing greater resolution than that of an ultrasonic device or light emitter, wherein the use of a mere sonic or light emitting device will have variable quality of resolution based upon the material/thickness/density/shape of the object imaged thereof.  Second, Hong requires that a reference image be used, wherein this is not required in the current invention.  The issue with this approach is that as the sensors in the prior art to Hong age or the reference image becomes corrupted, the process as a whole becomes less and less efficient.  Third, the current invention is configured to associate positions of the sprayer in relation to boundaries of the object or the plurality of zones of the wash tub in relation to different wash cycle configurations thereof, wherein this coupled with greater resolution from using a camera should correlate into enhanced efficiency and effectiveness of the cleaning process thereof.
Since claims 1 and 15 are allowed, claims 16-21 and 77-89 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711